PER CURIAM:
This is an appeal from a judgment entered by the District Court on December 9, 1963. The action alleged infringement of the following four patents relating to resin-coated sand as used in the making of molds for metal casting:

Patent No. Filing Date Issue Date Patentee

2,991,267 Apr. 10,1957 July 4, 1961 X. L. Bean
2,914,823 Dec. 4, 1950 Dec. 1, 1959 X. L. Bean
2,706,188 July 5, 1952 Apr. 12, 1955 C. W. Fitko & J. S. Horn
2,706,163 June 5, 1953 Apr. 12, 1955 C. W. Fitko
The first two listed patents are owned by plaintiff-appellee Morris Bean & Co., a foundry in Yellow Springs, Ohio; and the latter two are owned by plaintiff-ap-pellee Arthur J. Schmitt Foundation, a non-profit Illinois corporation. The defendant-appellant Stockham Valves & Fittings, Inc. is a foundry in Birming*14ham, Alabama which makes resin-coated sand and uses it for casting valves and pipe fittings.
The District Court declared all of the claims of the two Bean patents in suit valid and infringed, the single Claim 8 of the Schmitt Foundation patent No. 2,-706,188 in suit valid but not infringed, and the four claims of the Schmitt Foundation patent No. 2,706,163 in suit invalid but infringed if valid. The defense of unenforceability due to alleged patent misuse was overruled as to all four patents. Defendant appeals from the rulings of validity and infringement of the two Bean patents, the ruling of validity of the ’188 patent, the ruling of infringement of the ’163 patent, and the ruling that the patents in suit have not been misused. Plaintiff Schmitt Foundation cross-appeals from the rulings of non-infringement as to the T88 patent and of invalidity as to the T63 patent.
We are convinced that the rulings of the District Court are based on the application of sound legal principles to facts firmly established in the record. We are in complete accord with that Court’s findings and conclusions which are reported at 292 F.Supp. 893, and have nothing further to add to them.
The judgment is affirmed.